EXHIBIT 99.1 Press Release Las Vegas Sands Reports Second Quarter 2014 Results For the Quarter Ended June 30, 2014 (Compared to the Quarter Ended June 30, 2013): — Net Revenue Increased 11.8% to $3.62 Billion — Strong Mass Gaming Volumes Drove a 21.9% Increase in Adjusted Property EBITDA in Macao to $801.3 Million (See Note 1 Below) — Consolidated Adjusted Property EBITDA Increased 18.6% to $1.31 Billion (See Note 1 Below) — Adjusted Earnings per Diluted Share Increased 30.8% to $0.85 (GAAP Earnings per Diluted Share Increased 29.7% to $0.83) (See Note 1 Below) — The Company Paid Dividends of $0.50 per share, an Increase of 42.9% — The Company Returned $320.0 Million of Capital to Shareholders through its Stock Repurchase Program (Exceeding its $75.0 Million per Month Minimum Target) Note 1 – Includes the impact of the initiation of a “14th month” special bonus accrual for non-management employees in Macao. Absent this accrual, Adjusted Property EBITDA would have been approximately $29 million higher both in Macao and on a consolidated basis, and Adjusted Earnings per Diluted Share would have been $0.03 higher. Las Vegas, NV (July 16, 2014) — Las Vegas Sands Corp. (NYSE: LVS) today reported financial results for the quarter ended June 30, 2014. Second Quarter Overview Mr. Sheldon G. Adelson, chairman and chief executive officer, said, “I am extremely pleased to report another quarter of continued strong growth in revenue, cash flow and earnings per share.We are driving our strong financial performance through the focused and consistent execution of our global growth strategy, which continues to harness the power of our convention-based Integrated Resort business model.We are confident that the continued execution of this strategy will extend our position as the global leader in Integrated Resort development and operation. “In Macao, we delivered strong growth in the mass and non-gaming segments of our business. We welcomed nearly seventeen million visits during the quarter to our Macao property portfolio, which delivered a second quarter record $801.3 million in adjusted property EBITDA.We remain confident that our market-leading Cotai Strip properties, which will be complemented by the Parisian Macao, which is targeted to open in late 2015, will meaningfully enhance the appeal of Macao to business and leisure travelers and provide an outstanding platform for growth in the years ahead.” In Singapore, adjusted property EBITDA reached $417.8 million, reflecting strong growth in non-gaming revenue and steady mass gaming results.Mass win-per-day increased 3.8% in the quarter compared to the year ago quarter, and reached a property record $4.68 million per day. Mr. Adelson added, “The prudent management of our cash flow, including the ability to increase the return of capital to shareholders while maintaining a strong balance sheet and ample liquidity to invest in future growth opportunities, remains a cornerstone of our strategy.” Since the inception of the company’s share repurchase program in June 2013, the company has returned $1.7 billion to shareholders through the repurchase of nearly 22.8 million shares, including $320.0 million of common stock (4.2 million shares at a weighted average price of $76.56) during the quarter ended June 30, 2014. The company paid a recurring quarterly dividend of $0.50 per common share during the quarter, an increase of 42.9% compared to the second quarter of 2013. The company also announced that its next recurring quarterly dividend for the third quarter of 2014 of $0.50 per common share will be paid on September 30, 2014 to Las Vegas Sands shareholders of record on September 22, 2014. Company-Wide Operating Results Net revenue for the second quarter of 2014 increased 11.8% to reach $3.62 billion, compared to $3.24 billion in the second quarter of 2013. Consolidated adjusted property EBITDA increased 18.6% to reach $1.31 billion in the second quarter of 2014, compared to $1.11 billion in the year-ago quarter.On a hold-normalized basis, adjusted property EBITDA increased 5.3% to reach $1.22 billion in the second quarter of 2014, compared to $1.16 billion in the second quarter of 2013. On a GAAP (Generally Accepted Accounting Principles) basis, operating income in the second quarter of 2014 increased 23.2% to $961.5 million, compared to $780.6 million in the second quarter of 2013.The increase in operating income was principally due to stronger operating results across our Macao property portfolio. On a GAAP basis, net income attributable to Las Vegas Sands in the second quarter of 2014 increased 26.7% to $671.4 million, compared to $529.8 million in the second quarter of 2013, while diluted 2 earnings per share in the second quarter of 2014 increased 29.7% to $0.83, compared to $0.64 in the prior year quarter. The increase in net income attributable to Las Vegas Sands reflected the growth in operating income described above, partially offset by the increase in net income attributable to noncontrolling interests. Adjusted net income (see Note 2) increased to $690.4 million, or $0.85 per diluted share, compared to $540.6 million, or $0.65 per diluted share, in the second quarter of 2013. The increase in adjusted net income was driven by the higher net income attributable to Las Vegas Sands described above. Sands China Ltd. Consolidated Financial Results On a GAAP basis, total net revenues for Sands China Ltd. increased 15.0% to $2.38 billion in the second quarter of 2014, compared to $2.07 billion in the second quarter of 2013. Adjusted property EBITDA for Sands China Ltd. increased 22.3% to $800.6 million in the second quarter of 2014, compared to $654.8 million in the second quarter of 2013. Net income for Sands China Ltd. increased 27.2% to $620.2 million in the second quarter of 2014, compared to $487.6 million in the second quarter of 2013. The Venetian Macao Second Quarter Operating Results The Venetian Macao continued to enjoy Macao market-leading visitation and financial performance. The property delivered adjusted property EBITDA of $402.1 million, an increase of 11.4% compared to the second quarter of 2013. Non-Rolling Chip drop increased 40.2% to reach $2.23 billion for the quarter with Non-Rolling Chip win percentage of 25.7%.Rolling Chip volume during the quarter increased 4.2% to reach $12.33 billion.Rolling Chip win percentage was 3.45% in the quarter, exceeding both the expected range and the 3.41% experienced in the prior-year quarter. Slot handle increased 17.1% compared to the second quarter of 2013 and reached $1.35 billion.Mall revenues increased 12.5% during the quarter to reach $42.2 million. The following table summarizes the key operating results for The Venetian Macao for the second quarter of 2014 compared to the second quarter of 2013: Three Months Ended The Venetian Macao Operations June 30, (Dollars in millions) $ Change Change Revenues: Casino $ $ $ 15.9% Rooms 19.8% Food and Beverage 19.7% Mall 12.5% Convention, Retail and Other 15.8% Less - Promotional Allowances ) ) ) -32.4% Net Revenues $ $ $ 15.4% Adjusted Property EBITDA $ $ $ 11.4% EBITDA Margin % 38.9% 40.3% -1.4 pts Operating Income $ $ $ 12.0% Gaming Statistics (Dollars in millions) Rolling Chip Volume $ $ $ 4.2% Rolling Chip Win %(1) 3.45% 3.41% 0.04 pts Non-Rolling Chip Drop $ $ $ 40.2% Non-Rolling Chip Win % 25.7% 28.2% -2.5 pts Slot Handle $ $ $ 17.1% Slot Hold % 5.0% 5.6% -0.6 pts Hotel Statistics Occupancy % 89.1% 87.4% 1.7 pts Average Daily Rate (ADR) $ $ $
